           Case 5:20-cv-00757-EGS Document 3 Filed 02/14/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

                       Plaintiff,                      CIVIL ACTION
                v.
                                                       NO. 20-757
2,100 POUNDS, MORE OR LESS, OF
MEAT CARCASSES, PARTS OF
CARCASSES, AND MEAT FOOD
PRODUCTS, and 34,062 POUNDS, MORE
OR LESS, OF MEAT FOOD PRODUCTS
AND POULTRY PRODUCTS,

                       Defendants in rem.


                      ORDER AUTHORIZING WARRANT OF ARREST

        Pursuant to the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, including Supplemental Rules A(l) and C(3)(a)(i), which supplement the

Federal Rules of Procedure and apply to this in rem proceeding, the Court has reviewed the

United States of America's Verified Complaint In Rem, with its supporting exhibits, initiating

this civil action for seizure and condemnation of defendant articles of property. The United

States alleges that those articles consist of: (a) 2,100 pounds, more or less, of meat carcasses,

parts of carcasses, and meat food products that are currently detained at Miller's Organic Farm in

Bird-in-Hand, Pennsylvania under United States Department of Agriculture (USDA), Food

Safety and Inspection Service (FSIS) Detained Tag Number 44255; and (b) 34,062 pounds of

meat food and poultry products that are currently detained at Miller's Organic Farm under

USDA FSIS Detained Tag Numbers 129138, 129139, 120140 and 129141. The United States

alleges that these defendant articles were slaughtered without the benefit of federal inspection

and with the intent that such articles be processed, sold, and transported in commerce, all in
           Case 5:20-cv-00757-EGS Document 3 Filed 02/14/20 Page 2 of 3



violation of the Federal Meat Inspection Act, as amended, 21 U.S.C. § 601, et seq., and the

Poultry Products Inspection Act, as amended, 21 U.S.C. § 451 et seq.

       AND NOW, this 14th day of February, 2020, the Court FINDS that there is probable

cause to believe that said defendant articles are subject to seizure and condemnation under 21

U.S.C. §§ 467b and 673, which provide that this proceeding is to "conform, as nearly as may be,

to ... proceedings in admiralty[.]" See 21 U.S.C. §§ 476b(a)(4); 673(a)(4).

       IT IS ACCORDINGLY HEREBY ORDERED under Supplemental Rule C(3)(a)(l) that:

       1. The Clerk of Court shall issue warrant for the arrest in rem of the defendant articles;

       2. The Clerk's arrest warrant shall direct that, under Supplemental Rule C(3)(b)(ii) and

           Supplemental Rule E(4)(b), an authorized officer or employee of the United States

           shall execute the warrant and arrest the defendant articles and, subject to further order

           of this Court, either take the articles into custody or, if (as the United States'

           Complaint suggests) the character or situation of the articles is such that taking actual

           possession is impracticable, affix a copy of the process to the articles in a

           conspicuous place and leave a copy of the complaint and process with the person

           having possession or the person's agent;

       3. Under Supplemental Rule C(4), if the defendant articles are not released within 14

          days after execution of process, the United States must promptly give public notice of

          the action and arrest in a newspaper designated by court order and having general

          circulation in the Eastern District of Pennsylvania. Such notice shall notify all

          interested parties of: (a) the time within which a verified statement of interest in or

          right against the property, and answer, are required to be filed under Rule C(6) of the

          Supplemental Rules; and (b) the proper procedures for such filing under Rule C(6).
Case 5:20-cv-00757-EGS Document 3 Filed 02/14/20 Page 3 of 3



The United States Attorney shall also notify every party known to have an interest in

the Defendant Property.



                                         BY THE CQURT:



                                         EDWARD G. SMITH, J.
